FILED
                           NOT FOR PUBLICATION                               DEC 7 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


SABIN BARENDT,                                   No. 15-16809

              Plaintiff-Appellant,               D.C. No. 3:08-cv-00161-LRH-
                                                 WGC
 v.

JIM GIBBONS; et al.,                             MEMORANDUM*

              Defendants-Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Larry R. Hicks, District Judge, Presiding

                           Submitted October 25, 2016**

Before:      LEAVY, GRABER, and CHRISTEN, Circuit Judges.

      Sabin Barendt, a Nevada state prisoner, appeals pro se from the district

court’s orders denying Barendt’s motions for reconsideration in his action alleging

a violation of the Religious Land Use and Institutionalized Persons Act of 2000.

We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **     The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion, Sch. Dist. No. 1J Multnomah Cty., Or. v. AC&S, Inc., 5 F.3d 1255, 1262

(9th Cir. 1993), and we affirm.

      The district court did not abuse its discretion in denying Barendt’s motions

for reconsideration because Barendt failed to demonstrate any basis for relief. See

id. at 1263 (setting forth grounds for reconsideration). Contrary to Barendt’s

contention, the Supreme Court’s decision in Holt v. Hobbs, 135 S. Ct. 853, 862-63

(2015), does not provide grounds for relief. To the extent that Barendt sought

injunctive relief related to the policies at Lovelock Correctional Center, those

claims are moot because he is no longer incarcerated at that facility. See DiGiorgio

v. Lee (In re Di Giorgio), 134 F.3d 971, 974 (9th Cir. 1998) (“To qualify for

adjudication in federal court, an actual controversy must be extant at all stages of

review, not merely at the time the complaint is filed.” (internal quotation marks

omitted)).

      AFFIRMED.




                                           2                                     15-16809